OFFICE OF THE Al7ORNEY             GENERAL      OF TEXAS
                              AUSTIN




Eon. A. E. Slokerson
county Auditor
Conroa, Toma
Dear Girt                             OPlnlon    HO. 0


          Se reoeiosd your letter or
whioh you request our opinion on the
           *When a taxpayer     set
     by a oompromire jlaa
     by the dish-lot    ju4
     mre to settle    tllir
                                                     rnitfgthe 18snan00
of the writ ai                                        the district anb
oounty courts. 8                                      rtatute relating to
the tim OS the                                       e on tax ju4&meBtr,
suoh orders of                                       enwa1 atitrtter in
this reapeot.                                        1 statuteror Texam,
rsmdr em r0im
                                         0r 8 diatrl0t 0s 00anty
                                         11 tax the oosts In every
                                        ent Ia 8 been rendered,
                                        roe     ouoh jud@sent and

                       1, Retimed Oitll Statutea~ rettdm
                       expiration of twenty daya frcm and
                    ltion of a final jub$ment in the d%r-
                  nty oourt, a nd ltter the overrulingof
     any motion therein  for a nau trial or in arrest of
     jtbipimt, if no eupetreUea6 bond on appeal or writ
     of error has bea filed and ap,protr&,   the 010x% r-1
     issue exeoution upon atah judgimentupon sppll~tlo~
     of the ruaaeaeiul#rty.*
Eon. A. E. :XIokereon,
                     Page 2.



          A olose reading of these statutee reveals that e&u-
tlon'my Issue after the adjournment of the court or after
the expirationof twenty days froaand after   the remlltlon
0r a final judgment. The tiw within which the executionmy
Issue is.regulsteaby the @ate of the're;#;Io; drnye judg-
ltentand not by the data of Its entry.      . .     .
          The 4wt.yto Issue an ereaution  intposadon the olerk
after the adjounmeat of the oourt doea not arise until appli-
oetlon b made fqr the srlt by the uaner cf the judgment.
The owner of the judgment,, i.e., the plaintiff or hle trana-
feree. has exoluaire ooutrol urer Its 0oUeotion an4 Ia tha
only person entitled to 0011 for the writ. Arthur vs- Driver,
127 6.W. 891; 18 T. J. 559.
          Having pointed out above the earlledt tlm rlthln
vhioh the order of sale miy lame, wu would further obeene
that at any time thereaftertha oounby attorney may oauso the
order of sale to 'Issueunless the jtatlgmmt ia paid.
                                   Youre wiry truly
                                               Or TEXAS
                               ATTQRURY QlQJ7jRAL